Title: To George Washington from Major General Benjamin Lincoln, 7 November 1779
From: Lincoln, Benjamin
To: Washington, George


        
          My Dear General,
          Chas Town [S.C.] Novem: 7th 1779
        
        I had the honor of your very obliging favor of the 28th of September the last evening—I wish it was in my power to give you such an account of matters in this department, as would afford you some satisfaction in the perusal—but unfortunately for me, and perhaps it may soon be more so for the public, I cannot do it—We remain unsupported by troops, unsupplied wt. many essential articles, and uncovered wt. works—and what adds to the unhappiness, is the little prospect that our affairs will speedily be in a better channel—for, with regard to troops, General Scott is not arrived, nor do I know when he may be expected, for I have not had a line from him since he was ordered this way—but from the best information I can obtain, if he comes at last, he has not more than 400 men now fit for duty—that is all we are encouraged to expect from Virginia, which, wt. those here from that State will amount to between six and seven hundred—from No. Carolina we have about one hundred and fifty continental troops—more may not be expected from them, excepting Militia—what number of those may be sent is uncertain, and, indeed, unless they serve for a longer time than the last (vizt three months from the time they entered this State—a time too short either to learn the duty, or to be enured to the fatigues of the Camp) little may be expected from them—with regard to this State, they have not in their five regiments 700 men fit for duty; and we have no reason to expect that their number will be much augmented, considering the aversion the people have for the service here—or that any permanent force will be brought by them into the field—for after solemn debate in the House of Assembly they resolved that the Militia should not be draughted to fill up the continental battalions, and that the militia when in the field should not be under the continental articles of war; and refused on the recommendation of Congress to raise any Black Corps—The Georgia battalion does not amount to 100 men in the whole, they are not in a capacity to keep that number up—for they have no legislative power in the state—the militia therefore are not properly organised, nor can be—they come out at their own option, and return at their discretion.
        Thus sir, You see the state of our force, and our

expectations—we are very deficient, in many necessary articles such as ammunition, tent cloth, blankets, clothes &ca—this arises in a great measure from a large proportion of the Vessels being taken, which were sent out hence for the public, and from others coming to a bad market.
        This town, which is the Magazine of the State, and which for that, and many reasons claims the attention of the enemy, and to possess themselves of which is among their first Objects, is in a very defenceless situation—the works about it, begun, are not finished—many more are necessary to be constructed—but from the want of Negroes (the only Labourers in this country) the matter is neglected—they have been sent for into the country—but, from some defect in the law, they are not brought in.
        Fort Moultrie, on sullivan’s Island, six miles from the town, supposed to be the key of the harbour, is in a very decayed state, and without a ditch, picquets, or abbatis to it—the repairs of that also is delayed from the same cause—Two floating batteries have been recommended to cover the bar and they would undoubtedly answer the most valuable purpose, as no heavy ship can come over it, unless they take out their guns, or they are so much careened, as they cannot work them—these also, tho’ indispensably necessary to the safety of the harbour, are unprovided—By this short state of affairs you will see what little expectations there are that We shall be able to make any considerable defence, in case any thing serious is attempted here by the enemy. Besides, if they should attack the Town—I think they will attempt to amuse us in the back parts of the country, and keep these people at home—indeed there has been a late attempt to seize our Magazines at ninety six, and Camden—a very considerable number of men got in arms—but their designs were fortunately discovered, and many of them are taken—yet the combination is alarming, and requires particular attention considering what great proportion of the back-inhabitants of these States are unfriendly, and indifferent to the cause.
        I have frequently, and, I think, faithfully, represented these matters to Congress, and to this State, and have endeavored to convince them by every argument in my power that this State also was surely an object, which claimed the attention of Britain, and policy, as it would affect us—and interest would stimulate her to attempt the subjugation of it—We have about one thousand

continental troops in this State, and at Augusta in Georgia—The Virginia Dragoons and Infantry are at Augusta—they were sent there on our retreat from before Savannah, in order to give confidence to the inhabitants and the Militia of the country, and to be some check on the unfriendly and the Indians—The 2d, 3d, and 5th So. Caroa Battalions, and part of the Artillery are at Sheldon, opposite port Royal ferry, and between thirty and forty miles from the savannah, as a cover to the country while the people take in their crops and remove their stock, which should be done immediately—The 1st and 6th Battalions are at Fort Moultrie, and the No. Carolina troops in this Town.
        As soon as it shall become necessary—I mean to collect the continental troops to a point, and to leave the well affected Militia to cover the back part of the country—they will render more service there than in Garrison—The Militia in the vicinity of Chas Town will be called into it’s aid—I have requested the State to provide some secure place—properly supplied with provisions as an Asylum for the aged, the infirm, the Women, and children—that in case of a siege we may have no useless mouths in town, or any circumstance which would induce a more early surrender, or add to the absolutely necessary distresses of a siege.
        I think this Town might be defended against a very formidable attack, if all was done for it’s security which ought to be done—for it is situated on a peninsula—our lines in the rear of it are about half a mile in length, and will soon have in front of them at the distance of a musquet shot a fosse in which the Water will be retained six or seven feet deep by dams—one towards Cooper and the other towards Ashley river—this completed, and the necessary works about the Town finished, and the floating batteries provided—we should not be easily insulted with a proper Garrison—and Magazines. I am My Dear General with the warmest sentiments of regard & esteem unalterably yours
        
          B: Lincoln
        
      